Exhibit32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 In connection with the Annual Report of Earth Science Tech Inc. (the “Company”) on Form10-K for the year ended March 31, 2014, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Harvey Katz, Chief Financial Officer (Principal Financial Officer) of the Company, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of section 13(a)or 15(d)of the SecuritiesExchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: July 11, 2014 By: /s/Harvey Katz Harvey Katz Chief Financial Officer (Principal Financial Officer)
